Title: From George Washington to David Stuart, 5 February 1786
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Feby 5th 1786

The Vessel which brought the inclosed, has delivered the 800 Bushels of Oats for which you contracted with Mr Savage—Besides these, I have taken 100 more; for which I am to pay Flour. L. Washington has taken anothr & the remaining 200 hundred are taken to Alexandria for you.
I have engaged this Man to bring the Corn from York River—He expects to stay no longer than Monday (to morrow) at Alexandria; if you propose therefore to send Wheat fans by him to the Plantations below you have no time to loose in getting them on board.
I hope Mrs Stuart, to whom & yourself I offer congratulations on the encrease of your family, is quite recovered—With great esteem & regard I am—Dr Sir Yr Obedt & Affecte Servt

Go: Washington



Mrs Washington presents her love to Mrs Stuart and wishes to know how she is.

